UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):March 18, 2012 The Savannah Bancorp, Inc. (Exact name of registrant as specified in its charter) Georgia 0-18560 58-1861820 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 25 Bull Street, Savannah, Georgia31401 (Address of principal executive offices)(Zip Code) (912) 629-6486 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. The Savannah Bancorp, Inc. (the “Company”) sadly announces the death of Robert T. Thompson, Jr., on March 18, 2012.Mr. Thompson had served on the Company’s Board of Directors since 1998 and on its subsidiary bank board at Bryan Bank & Trust since 1989. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE SAVANNAH BANCORP, INC. (REGISTRANT) By:/s/ Michael W. Harden, Jr. Michael W. Harden, Jr. Chief Financial Officer Date:March 21, 2011
